Case 19-25757-JNP           Doc 160     Filed 10/18/19 Entered 10/18/19 16:10:43                   Desc Main
                                       Document      Page 1 of 8




   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY                                                   Order Filed on October 18, 2019
                                                                            by Clerk U.S. Bankruptcy Court
   Caption in compliance with D.N.J. LBR 9004-2(c)                              District of New Jersey
   FOX ROTHSCHILD LLP
   (Formed in the Commonwealth of Pennsylvania)
   Michael J. Viscount, Jr., Esquire
   Martha B. Chovanes, Esquire
   1301 Atlantic Avenue, Suite 400
   Atlantic City, NJ 08401
   (609) 348-4515/fax (609) 348-6834
   mviscount@foxrothschild.com
   mchovanes@foxrothschild.com

   Proposed Counsel to the Debtor and
   Debtor in Possession

                                                               Chapter 11
   In re:
                                                               Case No. 19-25757
   KLINE CONSTRUCTION CO., INC. 1 ,                            Judge: Honorable Jerrold N. Poslusny, Jr.

                                     Debtor.


    ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR ALLOWANCE AND
   PAYMENT OF INTERIM COMPENSATION AND REIMBURSEMENT OF EXPENSES TO
                         PROFESSIONAL PERSONS

 The relief set forth on the following pages, numbered two (2) through seven (7), is hereby
 ORDERED.




  DATED: October 18, 2019




         1
             The last four digits of Debtor’s federal tax identification numbers is 3037.



 101638181.v4
Case 19-25757-JNP         Doc 160      Filed 10/18/19 Entered 10/18/19 16:10:43               Desc Main
                                      Document      Page 2 of 8


 (Page 2)
 Debtor:                 KLINE CONSTRUCTION CO., INC.
 Case No.                19-25757 (JNP)
 Caption of Order:       ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR
                         ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION
                         AND REIMBURSEMENT OF EXPENSES TO PROFESSIONAL
                         PERSONS


         THIS MATTER having been opened to the Court by Kline Construction Co., Inc., the

 within debtor and debtor-in-possession (the “Debtor”), by and through its counsel, Fox Rothschild

 LLP, upon motion for entry of an Administrative Order establishing procedures for the allowance

 and payment of interim compensation and reimbursement of expenses to professional persons

 retained by Order of this Court (the “Motion”); and it appearing that good and sufficient notice of

 the Motion having been provided; and the Court having considered all the motion papers, the

 opposition thereto, if any, and the arguments of counsel, if any; and the Court having determined

 that the relief requested in the Motion is in the best interests of the Debtor, its estate and creditors;

 and other good cause having been shown,

         IT IS ORDERED that:

         1.      Except as may otherwise be provided in an Order of this Court authorizing the

 retention of specific professionals, all professionals retained in this case pursuant to Section 327

 and, to the extent applicable, Sections 328(a) and 1103 of the Bankruptcy Code (collectively, the

 “Professionals”), may seek interim compensation, in accordance with the following procedure:

                 (a)     On or before the twenty-fifth (25th) day of each month following the month

 for which compensation is sought, each Professional seeking compensation shall file with the

 Court and serve a monthly fee and expense statement (the “Monthly Fee Statement”) by

 CM/ECF, e-mail or regular mail on: (i) the Debtor, 240 Waveland Avenue, Galloway, New Jersey,

 08205 (Attn: Ronald Samarro, CRO); (ii) counsel for the Debtor, Fox Rothschild LLP, 1301



 101638181.v4
Case 19-25757-JNP        Doc 160     Filed 10/18/19 Entered 10/18/19 16:10:43             Desc Main
                                    Document      Page 3 of 8


 (Page 3)
 Debtor:                KLINE CONSTRUCTION CO., INC.
 Case No.               19-25757 (JNP)
 Caption of Order:      ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR
                        ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION
                        AND REIMBURSEMENT OF EXPENSES TO PROFESSIONAL
                        PERSONS


 Atlantic Avenue, Midtown Building, Suite 400, Atlantic City, New Jersey, 08401-7212 (Attn:

 Michael J. Viscount, Jr., Esquire); (iii) United States Trustee for the District of New Jersey (the

 “UST”), One Newark Center, Suite 2100, Newark, New Jersey, 07102 (Attn: Jeffrey M. Sponder,

 Esquire); (iv) counsel for the Official Committee of Unsecured Creditors (the “Committee”),

 Flaster/Greenberg LLC, 1835 Market Street, Suite 1050, Philadelphia, Pennsylvania, 19103 (Attn:

 William Burnett, Esquire); (v) counsel for secured creditor Magyar Bank (“Magyar”), McCarter

 & English, LLP, Four Gateway Center, 100 Mulberry Street, Newark, New Jersey, 07102 (Attn:

 Sheila E. Calello, Esquire); (vi) counsel for secured creditor Prestige Capital (“Prestige”),

 Rabinowitz, Lubetkin & Tully LLC, 293 Eisenhower Parkway, Suite 100, Livingston, New Jersey,

 07039 (Attn: Jonathan I. Rabinowitz, Esquire); (vii) counsel for all secured creditors; and (viii)

 all parties filing a Notice of Appearance and request for notices pursuant to Fed. R. Bankr. P. 2002

 (collectively, the “Notice Parties”), provided, however, that regardless of how each Monthly Fee

 Statement is served on other Notice Parties, the UST must receive service of all Monthly Fee

 Statements via regular mail.

                (b)     Each Monthly Fee Statement shall comply with the Bankruptcy Code, the

 Federal Rules of Bankruptcy Procedure (the “Federal Rules”) and the Local Rules for the United

 States Bankruptcy Court for the District of New Jersey (the “Local Rules”) with the exception

 that provisions of D.N.J. LBR 2016-1(a)(8) and (a)(9) are not required.




 101638181.v4
Case 19-25757-JNP         Doc 160     Filed 10/18/19 Entered 10/18/19 16:10:43              Desc Main
                                     Document      Page 4 of 8


 (Page 4)
 Debtor:                KLINE CONSTRUCTION CO., INC.
 Case No.               19-25757 (JNP)
 Caption of Order:      ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR
                        ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION
                        AND REIMBURSEMENT OF EXPENSES TO PROFESSIONAL
                        PERSONS


                (c)     All timekeepers must maintain contemporaneous time entries for each

 individual listed in the Monthly Fee Statement in increments of tenths (1/10th) of an hour.

         2.     Each person receiving a Monthly Fee Statement shall have twenty-one (21) days

 after service thereof to review it and object to it (the “Objection Deadline”). Upon expiration of

 the Objection Deadline, each Professional may file and serve on the Notice Parties a certificate of

 no objection or a certificate of partial objection, whichever is applicable, after which the Debtor is

 authorized to pay each Professional an amount (the “Actual Interim Payment”) equal to the lesser

 of (i) eighty percent (80%) of the fees and one hundred percent (100%) of the expenses requested

 in the Monthly Fee Statement or (ii) eighty percent (80%) of the fees and one hundred percent

 (100%) of the expenses not subject to any objection.

         3.     Any objection to a Monthly Fee Statement (the “Objection”) shall be in writing

 and filed with the Court and simultaneously served on the Notice Parties on or before the Objection

 Deadline. The Objection shall set forth the nature of the objection and the amount of fees and/or

 expenses at issue. If the Debtor receives an objection to a particular Monthly Fee Statement, the

 Debtor shall withhold payment of that portion of the Monthly Fee Statement to which the objection

 is directed and promptly pay the remainder of the fees and disbursements in the percentages set

 forth in Paragraph 2 above.

         4.     If the parties to an Objection can resolve their respective dispute(s) following the

 service of the Objection and the party whose Monthly Fee Statement was objected to serves on all



 101638181.v4
Case 19-25757-JNP        Doc 160      Filed 10/18/19 Entered 10/18/19 16:10:43             Desc Main
                                     Document      Page 5 of 8


 (Page 5)
 Debtor:                KLINE CONSTRUCTION CO., INC.
 Case No.               19-25757 (JNP)
 Caption of Order:      ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR
                        ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION
                        AND REIMBURSEMENT OF EXPENSES TO PROFESSIONAL
                        PERSONS


 the Notice Parties a statement indicating that the Objection is withdrawn and describing in detail

 the terms of the resolution, then the Debtor, to the extent so authorized by its cash collateral or

 financing order(s), if applicable, shall promptly pay in accordance with Paragraph 2 above that

 portion of the Monthly Fee Statement which is no longer subject to an Objection.

         5.     If the parties are unable to resolve the Objection within twenty-one (21) days after

 service thereof, then the affected Professional may either (a) file a response to the Objection

 together with a request for payment of the difference, if any, between the Actual Interim Payment

 and the non-objected to portion of the Actual Interim Payment made to the affected Professional

 (the “Incremental Amount”); or (b) forgo payment of the Incremental Amount until the next

 interim or final fee application, at which time the Court will consider and dispose of the Objection,

 if so requested.

         6.     The service of an Objection to a Monthly Fee Statement shall not prejudice the

 objecting party’s right to object to any fee application made to the Court in accordance with the

 Bankruptcy Code on any ground whether raised in the objection or not.

         7.     The decision by any party not to object to a Monthly Fee Statement shall not be

 deemed or construed as a waiver of any kind or prejudice that party’s right to object to any fee

 application subsequently made to the Court in accordance with the Bankruptcy Code and

 applicable rules.




 101638181.v4
Case 19-25757-JNP        Doc 160      Filed 10/18/19 Entered 10/18/19 16:10:43             Desc Main
                                     Document      Page 6 of 8


 (Page 6)
 Debtor:                KLINE CONSTRUCTION CO., INC.
 Case No.               19-25757 (JNP)
 Caption of Order:      ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR
                        ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION
                        AND REIMBURSEMENT OF EXPENSES TO PROFESSIONAL
                        PERSONS


         8.     Parties may file at four (4) month intervals (the “Interim Period”) an interim fee

 application. The First Interim Period shall be for the period from the Petition Date to December

 31, 2019. Each Professional seeking approval of its interim fee application shall file with the Court

 and serve on the Notice Parties an interim application for allowance of compensation and

 reimbursement of expenses, pursuant to 11 U.S.C. § 331, of the amounts sought in the Monthly

 Fee Statements issued during such period (the “Interim Fee Application”). An Interim Fee

 Application must be filed and served within forty-five (45) days of the conclusion of the Interim

 Period, with the first Interim Period to cover the period from the commencement of the case until

 the end of the fourth (4th) month following the commencement of the case. The Debtor shall

 request that the Court schedule a hearing on the Interim Fee Applications.

                (a)     The Interim Fee Application must include a summary of the Monthly Fee

 Statements that are the subject of the request and any other information requested by the Court and

 shall comply with the mandates of the Bankruptcy Code, the Federal Rules, the Local Rules and

 the applicable Third Circuit law.

                (b)     Any Professional who fails to file an Interim Fee Application when due will

 be ineligible to receive further interim payments of fees or expenses under this Order until such

 time as the Interim Fee Application is submitted.




 101638181.v4
Case 19-25757-JNP          Doc 160    Filed 10/18/19 Entered 10/18/19 16:10:43            Desc Main
                                     Document      Page 7 of 8


 (Page 7)
 Debtor:                 KLINE CONSTRUCTION CO., INC.
 Case No.                19-25757 (JNP)
 Caption of Order:       ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR
                         ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION
                         AND REIMBURSEMENT OF EXPENSES TO PROFESSIONAL
                         PERSONS


                (c)      The pendency of an Objection to a particular Monthly Fee Statement or

 Interim Fee Application shall not disqualify a Professional from the further payment of

 compensation or reimbursement of expenses, unless the Court orders otherwise.

                (d)      Neither the payment of, nor the failure to pay, in whole or in part, monthly

 compensation and reimbursement as provided herein shall have any effect on this Court’s interim

 or final allowance of compensation and reimbursement of expenses to any Professionals.

         9.     Counsel for the Committee may collect and submit to the Debtor statements of

 expenses (excluding, however, for professional fees), with supporting vouchers, from members of

 the committee he or she represents, which expenses the Debtor shall pay in accordance with the

 foregoing procedure for monthly compensation and reimbursement of expenses to Professionals.

         10.    Any party may object to requests for payments made pursuant to this Order on the

 grounds that the Debtor has not timely filed monthly operating reports or remained current with

 its administrative expenses and 28 U.S.C. § 1930 fees, or that a manifest exigency exists.

         11.    The Debtor shall include all payments to Professionals on its monthly operating

 reports, detailed so as to state the amount paid to Professionals.

         12.    All time periods set forth in this Order shall be determined in accordance with Fed.

 R. Bankr. P. 9006(a).

         13.    All fees and expenses paid to Professionals are subject to disgorgement until final

 allowance by the Court.



 101638181.v4
Case 19-25757-JNP         Doc 160     Filed 10/18/19 Entered 10/18/19 16:10:43             Desc Main
                                     Document      Page 8 of 8


 (Page 8)
 Debtor:                KLINE CONSTRUCTION CO., INC.
 Case No.               19-25757 (JNP)
 Caption of Order:      ADMINISTRATIVE ORDER ESTABLISHING PROCEDURES FOR
                        ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION
                        AND REIMBURSEMENT OF EXPENSES TO PROFESSIONAL
                        PERSONS


           14.   A true copy of this Order shall be served on the Notice Parties within seven (7) days

 hereof.




 101638181.v4
